—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered March 23, 2000, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
Since defendant did not move to withdraw his plea, his challenges to its voluntariness are unpreserved (People v Lopez, 71 NY2d 662, 665), and we decline to review them in the interest of justice. Were we to review these claims, we would find that nothing in the record casts doubt on the voluntariness of the plea (see, People v Toxey, 86 NY2d 725). While in response to the court’s question defendant stated that he was taking medication, he specifically stated that this unspecified medication had no effect on his ability to understand the proceedings (see, People v Tejeda, 176 AD2d 175). Furthermore, the record fails to support defendant’s claim that he was threatened with a more severe sentence if he did not accept the plea. Concur— Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.